                                        UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                        Minute Entry
Hearing Information:
                         Debtor:   RONALD WATTS
                  Case Number:     2:18-BK-13651-MCW           Chapter: 7

          Date / Time / Room:      TUESDAY, MARCH 24, 2020 11:00 AM 7TH FLOOR #702

         Bankruptcy Judge:         MADELEINE C. WANSLEE
               Courtroom Clerk:    CHRISTINA JOHNSON
                Reporter / ECR:    N/A                                                              0.00


Matters:
       1) MOTION FOR RELIEF FROM ENTRY OF DISCHARGE AND CONFIRMING APPLICABILITY OF SECTION
          524(E)
          R / M #: 19 / 0

       2) MOTION TO WITHDRAW AS ATTORNEYS FOR THE DEBTOR
              R / M #:   20 / 0


Appearances:

        Telephonically:
        ANTHONY AUSTIN, ATTORNEY FOR THE LITIGATION PLAINTIFFS
        SCOTT RAUSCHER, ATTORNEY FOR THE LITIGATION PLAINTIFFS IN UNDERLYING LITIGATION
        ERIC R. THIEROFF, ATTORNEY FOR RONALD WATTS
        RONALD WATTS, DEBTOR




    Case 2:18-bk-13651-MCW                    Doc 28 Filed 03/24/20 Entered 03/24/20 12:53:16 Desc
Page 1 of 3                                                                               03/24/2020 12:52:55PM
                                              Main Document Page 1 of 3
                                        UNITED STATES BANKRUPTCY COURT
                                              FOR THE DISTRICT OF ARIZONA

                                                            Minute Entry
(continue)...   2:18-BK-13651-MCW             TUESDAY, MARCH 24, 2020 11:00 AM


Proceedings:                                                                                                            1.00

          The court noted a form of order as to the pro hac vice application has not been lodged.

          Mr. Austin will upload the form of order today.

          The court stated its concerns noting the pleadings were not consistent with the Local Rules. The court
          noted the joint motion was only signed off by one party.

          #1

          Mr. Thieroff stated no objection to the motion. He confirmed his client does not wish to object to the
          motion.

          Mr. Watts briefly stated his position.

          Mr. Austin stated his position and confirmed the litigation plaintiffs at this time do not intend to attack
          the debtor's discharge, but intend to merely rely upon any parties who may have the responsibility to
          indemnify. He confirmed he is seeking a comfort order on the applicability of 524(e).

          Mr. Thieroff had nothing to add.

          Mr. Watts had nothing to add.

          COURT: THE COURT FINDS AND CONCLUDES THAT NOTICE TO THE CITY OF CHICAGO IS
          APPROPRIATE UNDER THE CIRCUMSTANCES. THE RELIEF REQUESTED IS ALSO APPROPRIATE. IT IS
          ORDERED GRANTING THE MOTION FOR THE REASONS STATED ON THE RECORD. A REVISED FORM
          OF ORDER SHALL BE UPLOADED WITH THE FOLLOWING REVISIONS; (1) THE ORDER SHALL
          REFLECT THAT THE MATTER CAME ON FOR HEARING AND ALTHOUGH THERE WERE NO WRITTEN
          OBJECTIONS, THERE WAS AN APPEARANCE BY THE DEBTOR AND HIS COUNSEL, (2) TO THE
          EXTENT ANY OBJECTIONS WERE RAISED, IT WAS OVERRULED, (3) THE LINE THAT STATES "IT IS
          ORDERED THAT THE MOTION IS GRANTED IN ITS ENTIRETY" SHALL BE STRUCK, (4) THE ORDER
          SHOULD BE FREE STANDING AND IT SHOULD INCORPORATE THE RELIEF THAT IS BEING GRANTED,
          AND (5) THERE SHOULD BE A REFERENCE TO THE OPERATIVE CODE SECTION IN THE LAST
          PARAGRAPH.

          PROCEDURAL MATTER AND LOCAL RULES
          THE COURT DISCUSSED ITS CONCERNS WITH DOCKET ENTRIES 19 AND 22 NOTING THEY ARE
          PROCEDURALLY IMPROPER. THE COURT IS ASKING COUNSEL TO BE MINDFUL OF LOCAL RULE 9013.

          #2

          The court did not see a consent by Mr. Watts. The court believes anything that deals with the
          discharge is important and the court wanted to hear from the parties before it signs an order for
          withdrawal.

      Case 2:18-bk-13651-MCW                   Doc 28 Filed 03/24/20 Entered 03/24/20 12:53:16 Desc
Page 2 of 3                                                                                03/24/2020 12:52:55PM
                                               Main Document Page 2 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF ARIZONA

                                                         Minute Entry
(continue)...   2:18-BK-13651-MCW            TUESDAY, MARCH 24, 2020 11:00 AM



          Mr. Thieroff had nothing to add.

          Mr. Watts stated no objection.

          COURT: IT IS ORDERED GRANTING THE MOTION FOR THE REASONS STATED ON THE RECORD. THE
          COURT WILL SIGN THE LODGED ORDER.




      Case 2:18-bk-13651-MCW                  Doc 28 Filed 03/24/20 Entered 03/24/20 12:53:16 Desc
Page 3 of 3                                                                               03/24/2020 12:52:55PM
                                              Main Document Page 3 of 3
